                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


    Nancy G.,                                                    Case No. 18-cv-3432 (SER)

                            Plaintiff,
                                                                            ORDER
    v.

    Andrew Saul, Acting Commissioner of the
    Social Security Administration, 1

                            Defendant.


    Mac Schneider, Schneider Schneider & Schneider, 813 Third Avenue South, Fargo ND
    68103 (for Plaintiff); and

    Kizuwanda Curtis, Assistant Regional Counsel, Social Security Administration, 1301
    Young Street, Suite A702, Dallas TX 75202 (for Defendant).


I.        INTRODUCTION

          Plaintiff Nancy G. contests Defendant Commissioner of Social Security’s denial of

her application for disability insurance benefits (“DIB”) under Title II of the Social

Security Act, 42 U.S.C. §§ 401–34. The parties filed cross-motions for summary judgment

and consented to a final judgment from the undersigned pursuant to 28 U.S.C. § 636(c) and

D. Minn. LR 7.2. For the reasons set forth below, the Court denies Plaintiff’s motion and

grants Defendant’s motion.




1
    Pursuant to Fed. R. Civ. P. 25(d), Nancy Berryhill is substituted by Andrew Saul.
II.      BACKGROUND

      A. Procedural History

         Plaintiff filed the instant action for DIB in April 2016, alleging a disability onset

date of March 26, 2014. Plaintiff alleged impairments of, among others, degenerative discs,

hypertension, hyperthyroidism, and depression. Plaintiff was found not disabled and that

finding was affirmed upon reconsideration. Plaintiff then requested a hearing before an

Administrative Law Judge (ALJ). A hearing was held and the ALJ granted Plaintiff’s

request to amend the alleged onset date to November 19, 2015. The ALJ issued a decision

on February 28, 2018 denying Plaintiff’s claim for DIB. Plaintiff sought review of the

ALJ’s decision through the Appeals Council, which denied review. Plaintiff then sought

review in this court.

      B. The ALJ’s Decision

         The ALJ found that Plaintiff had the severe impairments of degenerative disc

disease of both the lumbar spine and cervical spine. (Tr. 20). The ALJ determined that

Plaintiff does not have an impairment or combination of impairments that meets or

medically equals the severity of one of the listed impairments in 20 C.F.R. pt. 404, subpt.

P, app. 1. (Tr. 21). The ALJ considered Listing 1.04 (disorders of the spine). The ALJ

determined that Plaintiff has the residual functional capacity (RFC) to:

         perform light work . . . except she can lift up to 10 pounds occasionally and
         less than 10 pounds frequently. She can sit for 6 hours in an 8 hour workday
         with normal breaks and stand for 6 hours in an 8 hour workday with normal
         breaks. She can never climb ladders, ropes, and scaffolds. She can only
         occasionally climb stairs or ramps, balance (as defined in the SCO), stoop,
         kneel, crouch, or crawl. She can tolerate only occasional exposure to work
         around hazards such as dangerous moving machinery and unprotected


                                               2
       heights. She should do no reaching overhead bilaterally. She is limited to
       frequent (not constant) handling bilaterally.

(Tr. 21–22). The ALJ concluded that Plaintiff is unable to perform any past relevant work,

but there are jobs in the national economy that she could perform. (Tr. 26–27). The ALJ

therefore found that Plaintiff was not disabled from November 19, 2015 through the date

of the decision. (Tr. 28).

III.   ANALYSIS

   A. Legal Standard

       Disability benefits are available to individuals determined disabled. 42 U.S.C.

§ 423(a)(1); accord 20 C.F.R. § 404.315. An individual is disabled if she is unable “to

engage in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A); see also 20 C.F.R. § 404.1505(a). This standard is met when a severe

physical or mental impairment, or impairments, renders the individual unable to do her

previous work or “any other kind of substantial gainful work which exists in the national

economy” when taking into account her age, education, and work experience. 42 U.S.C.

§ 423(d)(2)(A); see also 20 C.F.R. § 404.1505(a). Disability is determined according to a

five-step, sequential evaluation process. 20 C.F.R. § 404.1520(a)(4).

       To determine disability, the ALJ follows the familiar five-step process,
       considering whether: (1) the claimant was employed; (2) she was severely
       impaired; (3) her impairment was, or was comparable to, a listed impairment;
       (4) she could perform past relevant work; and if not, (5) whether she could
       perform any other kind of work.



                                            3
Halverson v. Astrue, 600 F.3d 922, 929 (8th Cir. 2010) (citing 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4)). In general, the burden of proving the existence of disability lies with the

claimant. 20 C.F.R. § 404.1512(a); Thomas v. Sullivan, 928 F.2d 255, 260 (8th Cir. 1991).

If, however, the claimant proves that she cannot perform her past relevant work, the burden

shifts to the Commissioner to prove that there are jobs in the national economy that the

claimant can perform. Gregory v. Commissioner, Social Security Administration, 742 Fed.

Appx. 152, 154 (8th Cir. 2018).

       If “substantial evidence” supports the findings of the Commissioner, then these

findings are conclusive. 42 U.S.C. § 405(g). The Court’s review of the Commissioner’s

final decision is deferential because the decision is reviewed “only to ensure that it is

supported by substantial evidence in the record as a whole.” Hensley v. Barnhart, 352 F.3d

353, 355 (8th Cir. 2003). The Court’s task is “simply to review the record for legal error

and to ensure that the factual findings are supported by substantial evidence.” Id. This

Court must “consider evidence that detracts from the Commissioner’s decision as well as

evidence that supports it.” Burnside v. Apfel, 223 F.3d 840, 843 (8th Cir. 2000). A court

cannot reweigh the evidence or “reverse the Commissioner’s decision merely because

substantial evidence would have supported an opposite conclusion or merely because [a

court] would have decided the case differently.” Harwood v. Apfel, 186 F.3d 1039, 1042

(8th Cir. 1999).

   B. Step-five finding

       Plaintiff’s sole argument is that the ALJ’s step-five finding is not supported by

substantial evidence. Specifically, Plaintiff argues that the Vocational Expert’s (VE)


                                            4
testimony conflicts with Dictionary of Occupational Titles (DOT), a Labor Department

guide to job ability levels that has been approved for use in Social Security case. 20 C.F.R.

§ 404.1566(d)(1).

       Generally, testimony from a VE may be used to satisfy the Commissioner’s burden

of showing that the claimant can perform other work. Long v. Charter, 108 F.3d 185, 188

(8th Cir. 1997). “Testimony from a vocational expert is substantial evidence only when the

testimony is based on a correctly phrased hypothetical question that captures the concrete

consequences of a claimant’s deficiencies.” Cox v. Astrue, 495 F.3d 614, 620 (8th Cir.

2007). But when expert testimony conflicts with the DOT classifications, and those

classifications are not rebutted, the DOT controls. Porch v. Chater, 115 F.3d 567, 572 (8th

Cir. 1997).

       The ALJ presented a description of Plaintiff’s RFC and vocational profile to the VE

at the hearing and asked if there were any jobs in the national economy that could be

performed by an individual with these limitations. (Tr. 56). The VE testified that the

hypothetical individual could perform the requirements of the representative occupations:

bench assembler (DOT # 706.684-022), sub-assembler (DOT # 729.684-054), and

inspector/hand packager (DOT # 559.687-074). (Tr. 56). The VE testified that the DOT

does not differentiate between reaching overhead or reaching in other planes but, based on

his experience and observations, the jobs listed are consistent with the hypothetical light

RFC and limitations. (Tr. 56). He also explained that for each job identified, the weights

are negligible: “Even though they’re listed as light duty jobs, its primarily because of the

production aspects of the job, rather than the weight lifted, or the standing and walking


                                             5
involved.” (Id.). The VE testified that his answers were otherwise consistent with the

information contained within the DOT and its companion publication, Selected

Characteristics of Occupations (SCO). (Id).

       Plaintiff’s argument that the VE testimony conflicts with the DOT is a premised on

a chain of inferences. Plaintiff cites to the general definition of light work that appears in

the DOT under each of the jobs listed, which reads:

       Light Work – Exerting up to 20 pounds of force occasionally (Occasionally:
       activity or condition exists up to 1/3 of the time) and/or up to 10 pounds of
       force frequently (Frequently: activity or condition exists from 1/3 to 2/3 of
       the time) and/or a negligible amount of force constantly (Constantly: activity
       or condition exists 2/3 or more of the time) to move objects. Physical demand
       requirements are in excess of those for Sedentary Work. Even though the
       weight lifted may be only a negligible amount, a job should be rated Light
       Work: (1) when it requires walking or standing to a significant degree; or (2)
       when it requires sitting most of the time but entails pushing and/or pulling of
       arm or leg controls; and/or (3) when the job requires working at a production
       rate pace entailing the constant pushing and/or pulling of materials even
       though the weight of those materials is negligible.

See DOT, 559.687-074, 1991 WL 683797 (inspector/hand packager); 706.684-022, 1991

WL 679050 (bench assembler); 729.684-054, 1991 WL 679729 (subassembler). Plaintiff’s

argument, properly understood, is: (1) the jobs provided by the VE are classified as light

work by the DOT; (2) the VE testified that the jobs involve a negligible amount of weight;

(3) there are three circumstances in the DOT definition of light work when the jobs are

classified as light work where the weight lifted is only a negligible amount; (4) of those

three circumstances in the definition above, because the VE testified that the jobs were

regarded as light work primarily because of the production aspects of the job (rather than

the weight lifted or standing/walking involved), the jobs are classified as light work



                                              6
because they entail constant pushing and/or pulling; (5) because the jobs require constant

pushing and/or pulling, the jobs necessarily require constant handling; (6) constant

handling is in excess of the ALJ’s limitation of “frequent (not constant) handling

bilaterally;” and (7) therefore, the VE’s testimony conflicts with the DOT.

       In short, Plaintiff’s argument is that the VE testimony conflicts with the DOT

because Plaintiff’s RFC was limited to frequent (not constant) handling but the jobs

identified require constant handling. There is no conflict. The DOT expressly classifies the

handling required for each of the identified jobs as “frequently,” not constantly. That

classification is consistent with the hypothetical light RFC and limitations the ALJ

provided to the VE. And Plaintiff does not challenge the ALJ’s RFC determination.

Therefore, because there is no conflict between the VE’s testimony and the DOT, and

because the VE testimony was based on a correctly phrased hypothetical, the ALJ’s

determination that Plaintiff could perform other work existing in the national economy was

supported by substantial evidence.

IV.    CONCLUSION

       Based upon the record, memoranda, and proceedings herein, and for the reasons

stated above, IT IS HEREBY ORDERED that Plaintiff’s Motion for Summary Judgment,

(ECF No. 8), is DENIED, Defendant’s Motion for Summary Judgment, (ECF No. 10), is

GRANTED, and this matter is DISMISSED.



LET JUDGMENT BE ENTERED ACCORDINGLY.

                             [ Signature on following page ]


                                             7
Date: October 15, 2019       s/ Steven E. Rau
                             Steven E. Rau
                             United States Magistrate Judge
                             District of Minnesota

                             Nancy G. v. Saul
                             Case No. 18-cv-3242 (SER)




                         8
